The inhibition by the statute construed is directed against maintenance of a cause of action based upon a chose in action when the tax levied upon the res has not been paid.
The amount of the tax so levied is most reasonable in comparison with all other tax levies, and it is for the support of government, a part of which is the court wherein the action was filed as well as this court. It is in lieu in part of excessive cost of court.
Prior to the effective date of the act, a plaintiff upon such a cause of action could, without alleging payment of the tax upon the res, plead a cause of action, but after that date he could not prove such a cause of action without proof of payment of the tax.
In the case at bar the petition was amended to allege payment of the tax upon all prior years. The issue involved is whether as "proof" it was necessary to show payment of the tax. That issue is dependent upon whether at the time of judgment the tax was due and owing, which dependency is to be determined by the time when, by statute, the assessment upon the intangible personal property occurs. If it occurred before judgment, and the tax was due and owing, the fact must be pleaded and proved. This is so because the statute otherwise inhibits maintenance of the cause.
The ability to plead and prove is equivalent to maintenance of a cause of action. The word "maintain" has no other connotation than that expressed by the example in Webster's Dictionary:
"a. To aid, encourage, or give countenance to in evil doing."
Reliance is had by the majority upon Day  Whitt Furn. Co. v. Welbilt Appliance Corp., 193 Okla. 69, 141 P.2d 267, *Page 489 
decided June 15, 1943, which invokes too much a rulestrictissimi juris, otherwise applicable to statutes providing collection of a tax or burdens of administration upon courts, not pertaining in nature to the judiciary. Resort may not be made to rules of construction when the subject matter of construction is plain and unambiguous.
No hesitancy should be had in following recent decisions that are right nor to verge from the norm that "gives countenance to evil doing."